DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al, US 2018/0091740.
In regard to claim 1, Hasegawa et al, US 2018/0091740, discloses a method for image processing, the method comprising: 
providing a camera controller (1) [see figure 1, elements 2 and 3] having an image data stream input (2) [see figure 1, element 15: NTSC signal] which is connectable to an image recording apparatus (18) [see figure 3, element 3c], an image data stream output (4) [see figure 1, element 21: RGB signal] which is connectable to an image display apparatus (19) [see figure 1, element 19], a first image data stream path (3) [see figure 1, element 5: data path directly to the decoder 5] from the image data stream input (2) to the image data stream output (4), and a second image data stream path (5) [see figure 1, element 3: data path through processor 3] from the image data stream input (2) to the image data stream output (4), in which an image processing unit (6) is arranged; 
producing a first checking data stream (9) [see figure 1, element 15: output of connector 15 directly to decoder 5]; 
diverting a second checking data stream (10) from the image data stream in the second image data stream path (5) [see figure 1, element 6: output of conversion circuit 6 into decoder 5]; 
ascertaining a deviation between the second checking data stream (10) and the first checking data stream [see para 47: when the unprocessed signal is received and the processed signal is not, the unprocessed signal is output from the decoder to the display]; and 
switching over the image data stream path in dependence on the deviation [see para 47: when both signals are received, the decoder outputs the processed signal].
In regard to claim 2, Hasegawa et al, US 2018/0091740, discloses the method as claimed in claim 1, wherein the switching over to the first image data stream path (3) occurs if the deviation exceeds a threshold value (14) [see para 47: when the unprocessed signal is received and the processed signal is not, wherein the threshold is image data on the first image data stream, the output is switched to the unprocessed data stream signal to the display].
In regard to claim 3, Hasegawa et al, US 2018/0091740, discloses the method as claimed in claim 1, wherein the first checking data stream (9) is diverted (11) from an image data stream upstream of the image processing unit (6) [see figure 1].
In regard to claim 4, Hasegawa et al, US 2018/0091740, discloses the method as claimed in claim 1, wherein the second checking data stream (10) is ascertained in a same way as the first checking data stream (9) [see figure 1].
In regard to claim 5, Hasegawa et al, US 2018/0091740, discloses the method as claimed in claim 1, further comprising storing the first checking data stream (9) in a buffer [see figure 3, element 5a].
In regard to claim 13, Hasegawa et al, US 2018/0091740, discloses the method as claimed in claim 1, wherein the second image data stream path (5) is diverted from the first image data stream path (9) upstream of a camera control unit (23) of the camera controller (1) [see figure 1].
In regard to claim 14, Hasegawa et al, US 2018/0091740, discloses a camera controller (1), comprising: 
an image processing unit (6) [see figure 1, elements 2 and 3], 
an image data stream input (2) [see figure 1, element 15: NTSC signal] which is connectable to the image output of an image recording apparatus (18) [see figure 3, element 3c], 
an image data stream output (4) [see figure 1, element 21: RGB signal] which is connectable to an image display apparatus (19) [see figure 1, element 19],
 a first image data stream path (3) [see figure 1, element 5: data path directly to the decoder 5] from the image data stream input (2) to the image data stream output (4), 
a second image data stream path (5) [see figure 1, element 3: data path through processor 3] from the image data stream input (2) to the image data stream output (4), in which the image processing unit (6) is arranged, 
a switching unit (7) [see figure 1, element 5e] with which an image data stream is switchable between the first image data stream path (3) and the second image data stream path (5) [see para 47], 
a comparison unit (8) [see figure 1, element 5] connected to the switching unit (7) configured to compare a first checking data stream (9) [see figure 1, element 15: output of connector 15 directly to decoder 5] and a second checking data stream (10) [see figure 1, element 6: output of conversion circuit 6 into decoder 5], which was diverted from the image data stream downstream of the image processing unit (6), and which can transmit a switching signal to the switching unit (7) such that a switch to the first image data stream path (3) occurs if a deviation of the second checking data stream (9) from the first checking data stream (10) exceeds a threshold value [see para 47: when the unprocessed signal is received and the processed signal is not, wherein the threshold is image data on the first image data stream, the output is switched to the unprocessed data stream signal to the display].
In regard to claim 15, Hasegawa et al, US 2018/0091740, discloses the camera controller (1) as claimed in claim 14, wherein the camera controller (1) has a buffer that is configured to store the first checking data stream (9) [see figure 3, element 5a].
In regard to claim 16, Hasegawa et al, US 2018/0091740, discloses the camera system (17) comprising the camera controller (1) as claimed in claim 14, at least one image recording apparatus (18) [see figure 1, element 13] with an objective lens (20) [not shown] and an image sensor (21) [not shown], connected to the image data stream input (2) of the camera controller (2) [see para 22], and at least one image display apparatus (19) [see figure 1, element 19] connected to the image data stream output (4) of the camera controller (1) [see para 25].

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0128031, discloses an imaging device with two data streams.  US 2009/0324074, discloses an image processing system that determines processing for image correction based on a threshold.  US 2008/0018734, discloses an imaging device that displays unprocessed and processed images. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs